DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 51-68 are presented for examination.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 51, 53, 63, 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10025376, hereinafter the ’76 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of, for instance, [combined] claims 51 and 53, and 63 and 65, which are not explicitly recited in claims 1 and 9, respectively, of the ’76 patent would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art, because they have somewhat similar structural and functional features.        For examples, claim 1 of the ’76 patent recite all the features found in [combined] claims 51 and 53 of the instant application including the generating for display main . 
A claim containing a "recitation with respect to the manner in which a claimed method or apparatus is intended to be employed does not differentiate the claimed method or apparatus from a prior art if the prior art apparatus teaches all the structural and functional limitations of the claim. In the present case, the instant application’s claims are not structurally and/or functionally distinguishable from the claims of the ‘76 patent.  Further, the extent that the instant application claims are broaden and therefore generic to instant claimed invention, In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a patent. Thus, the granting of the current application would infringe with the claimed invention of the ‘76 patent. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 51-68 are rejected under 35 U.S.C. 103 as being unpatentable over Osman et al. (US 20140364212).
Considering claim 51, Osman discloses a method for presenting additional content in a virtual reality environment on a heads up display showing main content without interfering with a user’s viewing of the main content (see figure 4C, paragraphs 139-140) , comprising: generating for display main content in a first portion of a heads up display, wherein the first portion corresponds to a foreground area of a visual field of a user (see figure 4A, and paragraph 139: "Figure 4A illustrates a three-dimensional game space of a game that is rendered on the user's 108 HMD screen"); detecting an occurrence in the user’s physical surroundings (e.g., detecting the movement of the heads-mounted display using the accelerometer and/or the HMD….accelerometer; see paragraph 28; and detecting that the user wearing the HMD walks forward…. And gaze 
Osman therefore does not explicitly disclose generating for display, in a second portion of the virtual reality environment in the heads up display, the additional content to assist the user in reacting to the occurrence, wherein the second portion corresponds to a peripheral area of the visual field of the user.
However, it noted that in Osman, the additional content is only displayed in response to the full body movement (see for example figure 4C, paragraphs 0139, 140), which means that the additional content is initially not displayed. Displaying this additional content although there is no full body movement as claimed does not contribute to the technical character of the invention because the user does not need to see this information as there is no full body movement and therefore no risk of collision with any obstacle. As a result, the skilled person would implement the discussed distinguishing feature without using any inventive skill. As such, the features of claim 51 are obviously encompassed by the teachings in Osman.
As per claim 52, Osman discloses the occurrence in the user’s physical surroundings is detected using a movement detection module configured to detect 
As per claim 53, Osman discloses the occurrence in the user’s physical surroundings is detected using one or more sensors, wherein the sensors are integrated into the heads up display. See paragraph 139 in light of paragraphs 27-28.
As per claim 54, Osman discloses the occurrence in the user’s physical surroundings is detected using one or more sensors, wherein the sensors are external to the heads up display and configured to transmit sensed information to the heads up display. See paragraph 27.
As per claims 55-56, Osman discloses the additional content includes at least one of a video of the occurrence and text indicating the occurrence and presenting the user with an option to react to the occurrence. See paragraphs 141-143.
Claim 51 relates to a method for presenting additional content in a virtual reality environment on a heads up display and has substantially the same technical features as those of claim 57. Accordingly, the same reasoning as in claim 51 can be applied to claim 57, because the memory storing instructions, and control circuitry are intrinsic part of the computing system 172 or gaming cloud 102 running the program that generates and display VR contents for display on the heads up display in Osman.

The subject matter of claim 63 relates to a system. The features of claim 63 are substantially the same as those of claim 51 except the invention category. Accordingly, the same reasoning as in claim 51 applies to claim 63.
Claims 64-68 recite features similar to, but not necessarily coextensive with, those of claims 52-56, and thus are rejected under the same rationale.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO KE can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
02/22/2019